Title: To George Washington from De Berdt, Lee, & Sayre, 27 January 1770
From: De Berdt, Lee, & Sayre
To: Washington, George



Sir,
London Jan: 27. 1770.

Having determin’d to make an essay of the tobo trade we have bo’t the Liberty a new ship, which Capt. Walker now carrys out to load for us in Potomac, and as we design her to be a regular annual ship, our friends will always have a certain conveyance for their goods, & their tobo to market. Being determin’d to act on an upright plan, we beg the favor of your assistance to Capt. Walker, & can assure you that if we are so happy as to receive your tobo no House will be more assiduous for your interest either in the sale of yr tobo or in the purchase of your goods. If it shd be at any time convenient for you to lodge money in our hands, we shall very willingly allow you the full benefit in discounting the dutys on yr tobo—Capt. Walker will send to York river so that he can easily take tobos from thence & we hope you will favor us with some of yours.
Our Compts to Mrs Washington & yr family ⟨&⟩ with esteem remain Sir, yr mo: Obt Humble Servts

De Berdt’s, Lee & Sayre
Dennys De Berdt
Dennis De Berdt Junr
William Lee
Stephen Sayre

